Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/10/20 is acknowledged.

Examiner’s reasons for allowance
Claims 1-5, 7-16 and 18-20 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
 	Regarding claims 1 and 12, the prior art of record Chung (CN 102289111) teaches “a display panel, first and second substrate, a photoresist layer, identification region and a frame glue”. However the reference of record does not teach or suggest the limitation of “the second substrate defines an identification region, a surface of the first substrate having the photoresist layer faces a surface of the second substrate having the identification region; the first substrate comprises a base substrate, and the photoresist layer comprises a black matrix coated on the base substrate: the anti-overflow groove is defined in the black matrix” nor would it be obvious to modify those references to include such limitation.
Regarding claim 11, the prior art of record Chung (CN 102289111) teaches “a display panel, first and second substrate, a photoresist layer, identification regions and a frame glue”. However the reference of record does not teach or suggest the limitation of 
Claims 2-5, 7-10, 13-16 and 18-20 are allowable because of their dependency status from claims 1, 11 and 12.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875